Citation Nr: 1708973	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-12 798	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to an increased disability rating for left ankle, residuals of left medial malleolus fracture, currently evaluated as 30 percent disabling (excluding periods from May 20, 2011, to August 31, 2011 and from March 20, 2015 through May 30, 2015, wherein a temporary total evaluation was assigned for convalescence following surgery).

3.  Entitlement to an increased disability rating for acquired psychiatric disorders, to include major depressive disorder and posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to March 19, 2014 and 70 percent disabling from March 19, 2014 through October 26, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 through May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

During the course of development of the Veteran's appeal, the Hartford RO issued a January 2012 rating decision which awarded a temporary total 100 percent disability rating, effective May 20, 2011 through August 31, 2011, for convalescence following left ankle surgery, pursuant to 38 CFR 4.30.  Thereafter, the Veteran's left ankle disability was to be rated as 30 percent disabling effective from September 1, 2011.

The Veteran testified during a June 2012 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

The issues of entitlement to service connection for a left hip disability and entitlement to an increased disability rating for major depressive disorder, were perfected for appeal following rating decisions dated in August 2014 and July 2015.  In a February 2017 rating decision, the RO determined that the evidence showed that the Veteran has concurrent psychiatric diagnoses of PTSD and major depressive disorder with hypersomnia, and the claim for a higher evaluation for a psychiatric disorder that was already on appeal was recharacterized to include both diagnoses.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1982 through May 1986.

2.  On February 16, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


